Citation Nr: 1333955	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on a need for the regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011 the Veteran submitted a written statement withdrawing his request for a Travel Board hearing.

In view of the action below granting aid and attendance benefits, the issue of special monthly compensation based on being housebound is moot as the greater benefit is being awarded herein.


FINDINGS OF FACT

Due to his service-connected schizophrenia, it is as likely as not that the Veteran is unable to protect himself from the hazards or dangers incident to his daily environment without the regular aid and attendance of another individual.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for special monthly compensation based on a need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to special monthly compensation based on a need for aid and attendance of another person, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection is in effect for schizophrenia, rated as 100 percent disabling.  

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.  Generally, with respect to claims of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, such claims will be granted when the veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The record does not reflect that the Veteran has the anatomical loss or loss of both feet or one hand and one foot or is blind in both eyes.  Thus, the question is whether the Veteran is permanently bedridden or so helpless as to be in need of regular attendance due to his service-connected schizophrenia. 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following:  inability of the veteran to dress or undress or to keep ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers inherent in his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran's wife contends that the Veteran needs supervision.  She reported that while he was home alone he would not take his medications regularly, and then would get on the Internet and start buying or sending money to people that he did not know.  He had recently sent a check for $2000 to a company to buy Iraqi dinars that were supposed to increase in value, and he had "bought" an interest in an oil well in Texas.  Even with his wife as the payee, the Veteran got into schemes that he believed would help him acquire massive wealth and power.  She reported that he was forgetful in taking his medications, bathing regularly, and in general.  She indicated that he lost his balance.  She was concerned that the Veteran believed everyone was his friend, and was easily persuaded.  She contended that the Veteran required supervision at all times.  She indicated that when she was home, she could monitor his medications, and transport him to the clinic before he got out of control.  

VA treatment notes from December 2008 show that the Veteran was reportedly calling many people and cursing them and threatening to sue them.  Treatment notes from February 2009 show that the Veteran's wife brought him for treatment, and she reported that he had written checks for up to 25 million dollars on their checking account, and buying Iraqi dinars.  She showed the doctor a form the Veteran had completed requesting the United States Service Corporation provide dinars at the cost of $2,197.00.  The Veteran informed the doctor that he was immensely wealthy with oil wells spanning from Vietnam to Wyoming.  The Veteran reported that he had paid $1,600.00 for an oil well lease in Wyoming.  The examiner recorded the Veteran's statement claiming, "I own every business in the world, I built Trump Tower in New York, I have a helicopter and people want to use it to fly around New York and I tell them no."  The Veteran also reported that Coca Cola had stolen his recipe for Sprite.  The Veteran was not sleeping, and busy all night such that he kept his wife awake.  She was getting worn out working during the day and checking on the Veteran.  She reported that the Veteran wrote large checks to her friends, and had written one that same day, which she tore up.  The doctor advised the wife to seek help under the Baker Act before the Veteran got into significant trouble with his behavior.  In addition, VA treatment records from February 2009 show that while the Veteran was waiting for a medical appointment, the clerk called the police because the Veteran was "getting loud," and he was escorted to the nurse's room, where he was then cooperative.  

In February 2009, D. Dansak, M.D., who was also the Veteran's VA medical care provider, completed an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which was submitted in March 2009.  He indicated that the Veteran's spouse accompanied the Veteran to the examination.  The Veteran reported that he owned "all businesses in the world" and remained grandiose, writing huge checks to others despite being medicated with antipsychotics.  For instance, the Veteran had written a check for up to 25 million dollars, bought Iraqi dinars that he saw advertised on television, and paid for oil field leases with no returns to show for his investment.  The examiner indicated that while the Veteran's wife was at work the Veteran had "ample opportunity to do harmful things."  The Veteran also had a tendency to drink too much while his spouse was away.  The Veteran's spouse was willing to stay at home with him, to monitor his medication and behavior.  The Veteran's wife usually transported him when he left his home.  Dr. Dansak indicated that the Veteran required daily personal health care services of a skilled provider, without which the Veteran would require hospital, nursing home, or other institutional care.  

In June 2009 Dr. Dansak provided another opinion to support the need for the Veteran to have aid and attendance.  He opined that in spite of receiving medications and injections, the Veteran continued to experience grandiose illusions that caused him to spend money, drink excessively, and fail to take his medications.  He opined that the Veteran's wife needed to stay home to monitor the Veteran.

VA treatment notes from June 2009 reflect that the Veteran's thought content included grandiose ideas and inflated self esteem.  The Veteran reported that his mind was racing and that he dreamt he had spoken to God about the three stages to achieve serenity.  Treatment notes from July 2009 show that the Veteran was inappropriate in speech, talking about owning oil wells and mansions.  He also reported that his family members had demons that they were spitting out.  In August 2009 treatment notes reflected that the Veteran was inappropriate in speech and action, and delusional, especially regarding money.  In November 2009 treatment notes show that the Veteran reported hearing voices of aliens telling him information about when they would attack earth.  He also reported that he saw the aliens which were like lizards, 5 feet tall.  The Veteran denied that the voices were not commanding him to kill or hurt himself or others.  

In August 2010 the Veteran was sent for another VA examination in regards to his claim for entitlement to aid and attendance for chronic undifferentiated schizophrenia.  The Veteran had been unemployed and on social security disability since he was released from service.  The Veteran's medication included those for anxiety, sleep, and mental health.  The Veteran's typical day was described as involving sleeping, smoking, watching television, and talking on the telephone.  The Veteran's wife had driven him to the examination.  The Veteran was described as leaving his home once or twice weekly for doctor's appointments, church, to visit others, or just ride in the car.  Regarding his ability to protect himself from the hazards or dangers of daily environment and living, the Veteran's wife reported that the Veteran would let strangers into their home.  She also indicated that she had to tell the Veteran to stay away from the stove.  The Veteran was ambulatory and walked without assistance for unclear distances, and as such, was not permanently bedridden.  The Veteran lived with his wife, and had not been hospitalized or received inpatient rehabilitation in the previous year.  Regarding activities of daily living, the Veteran was capable of feeding himself, fastening his clothing, bathing himself, toileting independently, and ambulating.  He did not shave himself, but had it done at the barber.  As such, the examiner indicated that the Veteran did not require the regular assistance of another in attending to ordinary activities of daily living.  The Veteran did not handle his own finances. 

On examination, the Veteran's behavior was appropriate, comprehension was apparent and answers coherent.  The Veteran's attention, concentration and executive functions appeared intact.  The Veteran could not remember some things from the past; for example, his military occupation.  The examiner indicated that the Veteran might have difficulty managing his own finances due to his mental health.  Following additional consideration of the Veteran's vital signs, head, ears, eyes, nose and throat, cardiovascular, respiratory, musculoskeletal, and neurologic systems, the examiner indicated that the Veteran did not require the aid and attendance of another.  

VA field examination in July 2010 observed that the Veteran was not oriented to time, place or events.  He did not know who the current president was, what city he was in, or what the current month was.  The Veteran's spouse handled the finances, as he could not state what the mortgage was, or the amount of benefits he received.  

The Board finds that the February 2009 VA examination is more probative than the August 2010 VA examination, because the examiner was also the Veteran's treating provider and knew his medical history more thoroughly.  In addition, this opinion is in line with the Veteran and his wife's reports of difficulties, and such reports are both competent and credible and given probative value.  VA treatment records also document the Veteran's tendency to mishandle his finances or fall into money-making schemes in an attempt to pursue wealth, and difficulty remembering to take his medications regularly.  Moreover, apparently when home alone the Veteran apparently lets strangers into the house.

Based upon a review of all of the relevant evidence, the Board finds that the Veteran, while capable of carrying out the activities of daily living and attending to the needs of nature by himself, nevertheless is unable to protect himself from the hazards or dangers incident to his daily environment without the regular aid and attendance of another individual due to his schizophrenia.  Thus, the need for the regular aid and attendance of another individual has been demonstrated, and the appeal will be granted.  



ORDER

Entitlement to special monthly compensation due to the need for the regular aid and attendance of another individual is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


